5-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 1-27-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 5, 17 have been cancelled. Claims 1-4, 6-16, 18, 19 remain pending. 
Priority
Claims 100 and 101 of provisional application 61/808594 filed 4-4-13 teach the concept of a guide RNA that targets the nucleic acid sequence of SEQ ID NO: 1-139 or a nucleic acid sequence that targets SEQ ID NO: 1-139 containing a single mismatch as required in claims 1, 14, 15. Therefore, the effective filing date of the claims is 4-4-13, the filing date of 61/808594. 
Specification
The title will have to be changed to more closely reflect the claimed subject matter, i.e. ---gRNA THAT TARGETS THE HUMAN CCR5 GENE---.
Claim objection
Claim 1 can be written more clearly as ---A composition comprising a guide ribonucleic acid (gRNA) that targets a nucleotide sequence in a human C-C chemokine receptor type 5 (CCR5) gene that is complementary or identical to a) any of the nucleic 
Claims 14 and 15 can be written more clearly as suggested above. 
Claim 18 can be written more clearly as ---The composition of claim 1, wherein the nucleotide sequence is complementary or identical to any of the nucleic acid sequences of SEQ ID NO: 1-139---. 
Claim 19 can be written more clearly as ---The vector of claim 14, wherein the nucleotide sequence is complementary or identical to any of the nucleic acid sequences of SEQ ID NO: 1-139---.
Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 8-10, 13-16 under 35 U.S.C. 102a2 as being anticipated by Cradick (WO 2015/113063) was withdrawn because it was based on SEQ ID NO: 304, 305 and 309 which have been deleted from claims 1, 14, 15.
Claim Rejections - 35 USC § 103
A) Claims 1-3, 7-16, 18, 19 are rejected under 35 USC 103 as being unpatentable over Masquelier (AIDS, 2007, Vol. 21, No. 1, pg 111-113) in view of Cong (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 823-826). 
The effective filing date of SEQ ID NO: 1 is 4-4-13, the filing date of Priority document 61808594. 
Masquelier described the human CCR5 gene AY947540 which contains SEQ ID NO: 1 as required in claims 1, 7, 14, 15, 18, 19.

    PNG
    media_image1.png
    485
    300
    media_image1.png
    Greyscale

Masquelier did not teach a composition comprising gRNA that is identical to the nucleic acid sequence of SEQ ID NO: 1 as required in claim 1, 7, 14, 15, 18, 19. 
However, it would have been obvious to use SEQ ID NO: 1 as gRNA in combination with CRISPR in view of Cong and Mali who taught how to identify gRNA target sequences. Their website http://CRISPR.mit.edu was available to the public at the time of filing for guide design. Applicants acknowledge the website was used by applicants to design the gRNA (pg 32, para 108).  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to identify a target sequence for making gRNA using Cong and Mali, particularly via the http://CRISPR.mit.edu website using the human CCR5 gene described by 
Claim 2 has been included because Mali used two gRNAs (Fig. 1B). 
Claim 3 has been included because Cong and Mali modified the nucleotides of the gRNAs by processing pre-crRNA and tracrRNA together (Cong - Fig. 2B; pg 823, col. 2 of Mali). Therefore, each of the nucleotides are inherently “modified” during the process as required in claim 3. 
Claims 8-11 have been included because Mali taught using the gRNA in combination with a nucleic acid sequence encoding a codon-optimized Cas9 operably linked to a CMV promoter (Fig. 1B). 
Claim 12 has been included because Mali taught using a nucleic acid sequence encoding GFP as a “repair donor” (Fig. 1B). 
Claims 13 and 14 have been included because Mali incorporated gRNA into the pCR-BluntII-TOPO vector (Invitrogen) (pg 7 of supplemental materials). 
Claim 15 has been included because the combined teachings of Masquelier, Cong, and Mali taught transfecting an isolated cell with the plasmid comprising gRNA. 

Claims 18 and 19 have been included because they do not further limit claims 1 or 14. 
Response to arguments
Applicants argue Masquelier was published before the advent of CRISPR. Applicants’ argument is not persuasive. It is unclear if applicants are attempting to argue Masquelier is non-analogous art; however, Cong and Mali taught CRISPR technology and the combination of Masquelier, Cong and Mali obviate making/using a gRNA that targets SEQ ID NO: 1 in a human CCR5 gene. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicants argue Cong and Mail did not teach or suggest targeting a human CCR5 gene using CRISPR technology. It is unclear if applicants are attempting to argue Cong and Mali are non-analogous to Masquelier; however, Masquelier taught the 
Applicants argue the examiner has not provided motivation to specifically choose the CCR5 gene for targeting over any of the other clinically relevant genes of Solomon. Applicants’ argument is not persuasive. Those of ordinary skill in the art at the time of filing would have been motivated to specifically choose the CCR5 as a target for genetic modification, specifically the AY947540 sequence of Masquelier, to correct the mutation of the CCR5 gene, to knockout the CCR5 gene, or to recapitulate the novel 24-base pair deletion in the coding region of CCR5 that infers complete resistance of individuals to macrophage-tropic HIV-1 infection. Targeting CCR5 for genetic modification using nuclease strategies was well-known in the art at the time of filing as evidenced by Maier (Human Gene Therapy, March 2013, Vol. 24, pg 245-258) who taught “targeting CCR5 expression is an attractive approach for therapy of HIV infection” (abstract). Those of ordinary skill in the art would have been motivated to specifically choose CRISPR technology and making/using gRNA because of the increased efficiency of CRISPR technology described by Cong (pg 822) and Mali (pg 824, col. 2, last sentence; Fig. 1C). 
Applicants argue Mali taught 23-mer gRNA target sites that do not occur elsewhere in the human genome and that positions 8-20 and 22-23 should only occur once throughout the relevant genome. Applicants’ argument is not persuasive because Masquelier taught SEQ ID NO: 1. 
Applicants’ discussion of the group of target sites (SEQ ID NO: 1-139) as a whole (pg 7-8 of the response filed 1-27-21) is irrelevant because the rejection is based on SEQ ID NO: 1 which is taught by Masquelier. 

Applicants argue the deficiencies of Mali are not remedied by Cong (pg 8) because spacers with mutations farther upstream retained activity against the protospacer targets. Applicants’ argument is not persuasive. SEQ ID NO: 1 is an obvious target using the teachings of Cong and Mali because applicants taught the target sequences were obtained “using the CRISPR design program (available on the world wide web at http://CRISPR.mit.edu)” (pg 32, para 108; Fig. 4) which is based on the teachings on Cong and Mali. Clearly applicants used the teachings of Cong and Mali via the CRISPR website to arrive at targeting SEQ ID NO: 1. Anyone of skill in the 
Applicants argue the CRISPR website was not necessarily available to the public at the time of filing. Applicants’ argument is not persuasive because the rejection is not based on the use of the website. The rejection is based on the combined teachings of Masquelier, Cong and Mali. Evidence that applicants used the teachings of Cong and Mali is provided by applicants in para 108 which teaches using the CRISPR.mit.edu website which is based on the teachings of Cong and Mali. 
Applicants argue the CRISPR.mit.edu website was only available for the last 5 years (2017?) because of a current statement on the website. Applicants’ argument is not persuasive because applicants acknowledge using the website at the effective time of filing (4-4-13). 
Applicants argue the CRISPR.mit.edu website was not available to the public. Applicants’ argument is not persuasive because it was an .edu domain available to the public at MIT at the time of filing. 
If applicants are attempting to argue CRISPR.mit.edu was essential to the design of SEQ ID NO: 1 or that a proprietary design strategy beyond the teachings of Cong and Mali was used to target SEQ ID NO: 1, much clarification is required.

B) Claim 4 remains rejected under 35 USC 103 as being unpatentable over Masquelier (AIDS, 2007, Vol. 21, No. 1, pg 111-113) in view of Cong (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, 
The combined teachings of Masquelier, Cong, and Mali described a gRNA that is the nucleic acid sequence of SEQ ID NO: 1 for reasons set forth above. The combined teachings of Masquelier, Cong, and Mali did not teach nucleotides of the gRNA were modified using psuedouridine, 5-methylcytodine… as required in claim 4. 
However, it was well known to modify gRNA with psuedouridine or 5-methylcytodine as described by Joung (col. 2, lines 18-26). Provisional application 61/838178 of Joung supports the concept going back to June 21, 2013. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make gRNA that targets CCR5 using the teachings of Masquelier, Cong and Mali, wherein the nucleotides of the gRNA are modified with psuedouridine or 5-methylcytodine as described by Joung. Those of ordinary skill in the art at the time of filing would have been motivated to modify nucleotides of the gRNA to “increase specificity” (col. 17, “Synthetic alternatives to standard gRNAs to improve specificity”). 
Claims 2, 3, 8-16, 18, 19 have been included for reasons set forth above. 
Response to arguments
Applicants reiterate their arguments regarding the combined teachings of Masquelier, Cong and Mali which are not persuasive for reasons set forth above. 

C) Claims 1-3, 6-16, 18, 19 remain rejected under 35 USC 103 as being unpatentable over Kim (WO 2010143917) in view of Cong (Science, Feb. 2013, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, Vol. 339, pg 823-826). 

Kim described the human CCR5 gene AYM92132 which contains SEQ ID NO: 28 as required in claims 1, 6, 14, 15, 18, 19.

    PNG
    media_image2.png
    822
    442
    media_image2.png
    Greyscale
								Kim did not teach a gRNA consisting of SEQ ID NO: 28 as required in claims 1, 6, 14, 15, 18, 19. 
However, it would have been obvious to use SEQ ID NO: 28 as gRNA in combination with CRISPR in view of Cong and Mali who taught how to identify gRNA target sequences. Their website http://CRISPR.mit.edu was available to the public at the time of filing for guide design. Applicants acknowledge the website was used by applicants to design the gRNA (pg 32, para 108). 

Claim 2 has been included because Mali used two gRNAs (Fig. 1B). 
Claim 3 has been included because Cong and Mali modified the nucleotides of the gRNAs by processing pre-crRNA and tracrRNA together (Cong - Fig. 2B; pg 823, col. 2 of Mali). Therefore, each of the nucleotides are inherently “modified” during the process as required in claim 3. 
Claims 8-11 have been included because Mali taught using the gRNA in combination with a nucleic acid sequence encoding a codon-optimized Cas9 operably linked to a CMV promoter (Fig. 1B). 
Claim 12 has been included because Mali taught using a nucleic acid sequence encoding GFP as a “repair donor” (Fig. 1B). 
Claims 13 and 14 have been included because Mali incorporated gRNA into the pCR-BluntII-TOPO vector (Invitrogen) (pg 7 of supplemental materials). 
Claim 15 has been included because the combined teachings of Masquelier, Cong, and Mali taught transfecting an isolated cell with the plasmid comprising gRNA. 
Claim 16 has been included because Mali taught using the gRNA in combination with a nucleic acid sequence encoding a codon-optimized Cas9 operably linked to a CMV promoter (Fig. 1B). 

Response to arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicants argue Cong and Mail did not teach or suggest targeting a human CCR5 gene using CRISPR technology. It is unclear if applicants are attempting to argue Cong and Mali are non-analogous to Kim; however, Kim taught the human CCR5 gene and SEQ ID NO: 28, and the combination of Kim, Cong and Mali obviate making/using a gRNA that targets SEQ ID NO: 28 in a human CCR5 gene. 
Applicants argue the examiner has not provided motivation to specifically choose the CCR5 gene for targeting over any of the other clinically relevant genes of Solomon. Applicants’ argument is not persuasive. Those of ordinary skill in the art at the time of filing would have been motivated to specifically choose the CCR5 as a target for genetic modification, specifically the AYM92132 sequence of Kim because Kim described making deletions, insertions and replacements in the CCR5 gene using site-specific nucleases (para 12 et al.). Targeting CCR5 for genetic modification using nuclease 
Applicants’ discussion of the group of target sites (SEQ ID NO: 1-139) as a whole (pg 9 of the response filed 1-27-21) is irrelevant because the rejection is based on SEQ ID NO: 28 which is taught by Kim. 
Applicants argue the CRISPR website was not necessarily available to the public at the time of filing. Applicants’ argument is not persuasive because the rejection is not based on the use of the website. The rejection is based on the combined teachings of Kim, Cong and Mali. Evidence that applicants used the teachings of Cong and Mali is provided by applicants in para 108 which teaches using the CRISPR.mit.edu website which is based on the teachings of Cong and Mali. 
Applicants argue the CRISPR.mit.edu website was only available for the last 5 years (2017?) because of a current statement on the website. Applicants’ argument is not persuasive because applicants acknowledge using the website at the effective time of filing (4-4-13). 
Applicants argue the CRISPR.mit.edu website was not available to the public at the time of filing. Applicants’ argument is not persuasive because it was an .edu domain available to the public at MIT. 


D) Claim 4 remains rejected under 35 USC 103 as being unpatentable over Kim (WO 2010143917) in view of Cong (Science, Feb. 2013, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, Vol. 339, pg 823-826) as applied to claims 1-3, 6-16, 18, 19 and further in view of Joung (9885033). 
The combined teachings of Kim, Cong, and Mali described gRNA that is the nucleic acid sequence of SEQ ID NO: 28 as required in claims 1, 6, 14, 15, 18, 19.
The combined teachings of Kim, Cong, and Mali did not teach nucleotides of the gRNA were modified using psuedouridine, 5-methylcytodine… as required in claim 4. 
However, it was well known to modify gRNA with psuedouridine or 5-methylcytodine as described by Joung (col. 2, lines 18-26). Provisional application 61/838178 of Joung supports the concept going back to June 21, 2013. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make gRNA that targets CCR5 using the teachings of Kim, Cong and Mali, wherein the nucleotides of the gRNA are modified with psuedouridine or 5-methylcytodine as described by Joung. Those of ordinary skill in the art at the time of filing would have been motivated to modify nucleotides of the gRNA to “increase specificity” (col. 17, “Synthetic alternatives to standard gRNAs to improve specificity”). 
Claims 2, 3, 8-16, 18, 19 have been included for reasons set forth above. 
Response to arguments

Claim Rejections - 35 USC § 112
The rejection of claims 18 and 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of the amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cradick, Nucleic Acids Res. 2013, Vol. 41, No. 20, pg 9584-9592.  

No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632